Citation Nr: 0920424	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
PTSD from June 22, 1999 through February 17, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to August 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein service connection for posttraumatic 
stress disorder (PTSD) was granted and rated as 30 percent 
disabling, effective June 22, 1999. 

By history, in a January 2002 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 
disability evaluation of 30 percent effective June 22, 1999.  
In relevant part, the Veteran perfected a timely appeal, 
stating that he suffers from daily trauma and that his 
evaluation for PTSD does not represent the severity of the 
disability.  In a rating decision dated in September 2003, 
the Veteran was awarded a 100 percent disability evaluation 
for his PTSD effective February 18, 2003 (pursuant to 
38 C.F.R. § 4.30), and thereafter, 100 percent (pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411).  The Veteran filed 
a notice of disagreement in October 2003 and requested a 100 
percent rating retroactive to June 22, 1999, the date the 
claim was filed.  Although the RO has characterized the issue 
on appeal as an earlier effective date claim, given the 
Veteran's appellate assertions and when liberally construing 
the Veteran's statements in his favor, the Board finds that 
the issue on appeal should be recharacterized as listed on 
the title page.  The claim for "entitlement to an effective 
date prior to February18, 2003" is necessarily subsumed by 
the Board's review of the initial rating decision in 
accordance with the principles stated in Fenderson.  As such, 
the Veteran's assertions of seeking an increased rating as 
well as an earlier effective date for the assignment of a 100 
percent rating for the period prior to February 18, 2003 will 
be addressed on appellate review.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (VA may "stage" the rating to compensate 
the veteran for times since the effective date of his award 
when his disability may have been more severe than at 
others); AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant].

This case was initially before the Board in March 2009, when 
it was remanded for due process considerations.  In March 
2009, the Veteran withdrew his request for a hearing.  The 
case has been returned for appellate review.


FINDINGS OF FACT

1.  Service connection for PTSD was established by decision 
dated January 2002.  A 30 percent evaluation was assigned 
effective June 22, 1999.

2.  From the period of June 22, 1999 to February 17, 2003, 
the Veteran's PTSD was manifested by, impaired memory, 
impaired concentration, impaired abstract thinking, an 
inability to communicate, depression, nightmares with violent 
outbursts and sleep impairment.  There was no evidence of 
neglect in his personal hygiene, suicidal or homicidal 
ideation or obsessional rituals.

3.  Prior to February 18, 2003, the Veteran's PTSD was not 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation and no higher for 
PTSD for the period of June 22, 1999 to February 17, 2003 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

As noted above, a January 2002 rating decision granted 
service connection for PTSD and assigned a 30 percent rating, 
effective June 22, 1999.  In September 2003, the RO granted a 
100 percent disability rating, effective February 18, 2003.  
The 100 percent rating remains in effect.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court of Appeals for Veterans Claims' (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.

Pursuant to Diagnostic Code 9411, a 30 percent rating is 
warranted for PTSD where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).




II.  Analysis 

The Board has reviewed the entirety of the veteran's case 
file including his service treatment records, private medical 
reports, VA medical records and VA examinations.  Upon this 
review, the Board finds that the Veteran is entitled to a 
higher rating of 50 percent for the period before February 
18, 2003, but the assignment of an effective date earlier 
than February 18, 2003, for the grant of a 100 percent 
evaluation is not warranted.  

July 1960 service treatment records show that the Veteran was 
attacked by an unknown assailant who beat the Veteran around 
the head and face.  The Veteran was rendered unconscious and 
after his vital signs were found to be stable, he was 
somewhat lethargic and responded poorly to simple command.  
The examiner made a note that the Veteran's injuries were 
incurred in the line of duty and were not due to any 
misconduct.  The Veteran was beaten a second time while in 
service whereby he sustained a concussion and was unconscious 
upon entrance into the hospital.  The Veteran was admitted in 
July 1961 and was released August 8, 1961.  In February 1962, 
the Veteran was found fit and qualified for reenlistment.  In 
July 1964 the Veteran presented for multiple paranoid 
ideations, but did not show any positive evidence of 
schizophrenia.  His August 1964 discharge examination shows 
no psychiatric abnormalities.  

On June 22, 1999, the RO received the Veteran's claim for 
benefits, in part seeking service connection for PTSD.  

Private medical records reveal that the Veteran was seen by 
Dr. R.R., beginning in May 2000, due to complaints of 
paroxysmal severe headaches, difficulty in concentration and 
stuttering with difficulty in expressing himself.  The 
examiner stated that at times the Veteran's eyes would tear, 
as if he were about to cry, but the tears would pass quickly.  
The Veteran reported that he experienced these symptoms for 
the past 50 years and that the symptoms would become more 
frequent and prominent when under emotional and physical 
stress.  The examiner noted that the Veteran had been 
repeatedly physically injured in service and that his 
injuries could possibly be accompanied by cerebral 
concussions.  The examiner ruled out neurological findings 
and believed the Veteran was suffering from PTSD.  

A letter written by Dr. H.C. in September 2000 stated that he 
treated the Veteran in November 1999 for headaches, 
difficulty expressing his thoughts and occasional depression.

In November 2000, the Veteran was provided with a psychiatric 
evaluation and PTSD was diagnosed as secondary to 
neurological deficits.  The examiner found that the Veteran's 
eyes were teary and he performed unsatisfactorily in 
activities that required manipulation of objects.  The 
Veteran showed preoccupation with traumatic experiences in 
his previous job.  The examiner stated that the Veteran 
showed deficits in his short and long-term memory and his 
ability to retrieve facts was limited to perceived traumatic 
events.  The Veteran's attention and concentration were short 
and he was unable to process incoming verbal questions and 
commands.  The examiner reported that the Veteran was unable 
to follow a sequence of events and needed time to organize 
his thoughts.  His rate and flow of speech was relevant but 
sometimes confused and he was able to maintain eye contact.  
The examiner stated that he has a tendency to be swayed by 
his emotions, potentially leading to impaired judgments.  

An initial evaluation for PTSD was conducted by Dr. E.R. in 
about 2001.  The examiner noted that the Veteran was 
depressed and reported poor work quality and that his longest 
job lasted three years.  The Veteran also reported having 
repeated nightmares relating to the beatings he incurred in 
service.  The examiner noted that when the Veteran 
experiences these nightmares his children fear his violent 
outbursts.  The Veteran otherwise reported a good 
relationship with his children and denied hallucinations and 
delusions.  The examiner stated that he was oriented to 
person, place and time and did not show impaired impulse 
control.  The examiner afforded the Veteran a GAF score of 
70-80, showing transient and expectable reactions to 
psychosocial stressors.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).

A letter from Dr. R.B. stated that he recommended confinement 
for the Veteran, beginning January 2000.  The Veteran based 
his statement on the "ordeals accounted to us" by the 
Veteran's wife.  The doctor indicated that the records 
relating to the Veteran's PTSD were lost.  Dr. R.B.'s records 
are on file with the Board and there is evidence that Dr. 
R.B. recommended that the Veteran be confined.  The Veteran's 
wife opposed this decision, "because the Veteran would 
become angry."  The doctor stated that the Veteran presented 
with an appropriate affect and was hostile and irritable.  He 
was experiencing hallucinations at the time of the 
examination. 

A review of the Veteran's records prior to February 18, 2003, 
shows that the criteria for the assignment of a 50 percent 
evaluation for PTSD is warranted.  The Veteran had difficulty 
communicating, processing information and retrieving 
information.  He also experienced nightmares and became 
violent during these episodes, causing stress in his home 
life.  In addition, the Veteran's jobs were affected by his 
PTSD, with his longest job lasting three years.  While the 
Veteran did not present with all of the symptoms enumerated 
under a 50 percent rating, such as flattened affect and 
circumstantial, circumlocutory, or stereotyped speech, the 
psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has stated that the analysis should 
not be limited solely to whether the claimant exhibited the 
symptoms listed in the rating scheme.  Furthermore, while the 
Veteran received a GAF score of 70-80, the corresponding 
evidence does not support a level of functioning consistent 
with practically no impairment.  The other medical evidence 
establishes a disability in excess of the GAF score provided. 

The Veteran does not merit a rating of 70 percent disabling 
for the period prior to February 18, 2003, as he did not show 
evidence of suicidal ideation; obsessional rituals; near-
continuous panic affecting the ability to function 
independently; spatial disorientation and neglect of personal 
appearance and hygiene.  The Veteran's symptoms do not more 
nearly approximate the criteria for a 70 percent rating.  
Therefore, the Veteran warrants a rating of 50 percent 
disabling from the period of June 22, 1999 to February 17, 
2003, and no higher.

As to the Veteran and his spouse's contentions that he 
warrants a rating of 100 percent for the period proceeding 
February 18, 2003, there is no medical evidence to support 
this contention.  The Veteran was afforded a 100 percent 
evaluation beginning February 18, 2003, because he was 
hospitalized due to manifestations of hallucinations, 
agitation, restlessness, orientation limited to person only, 
impaired memory, sleep disturbances and nightmares.  It is 
clear that the Veteran's symptoms have worsened over the 
years; however, as discussed above, prior to February 18, 
2003, the Veteran's symptoms only manifested to the degree of 
50 percent disabling.  While there is evidence that the 
Veteran's wife was given the option of placing her husband in 
confinement, the Veteran was still able to function 
independently.  There is no evidence that the Veteran was 
hospitalized prior to February 18, 2003.  Entitlement to the 
assignment of a 100 percent rating for PTSD arose on February 
18, 2003 and no earlier.  Fenderson, supra; see also, 
38 C.F.R. § 3.400(o) (2008).

Additionally, in this case, during the period at issue, the 
evidence does not reflect that the Veteran's PTSD caused 
marked interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization, such that application of 
the regular scheduler standards were rendered impracticable.  
Hence, referral for consideration of assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

In summary, as demonstrated above, "staged" ratings are 
appropriate in this case.  Fenderson, supra.  From June 22, 
1999 through February 17, 2003 the Veteran's PTSD was 
productive of impairment warranting a 50 percent evaluation 
and no higher.  The appeal is granted to this extent only.  
However, at no time during this time period was the Veteran's 
PTSD productive of impairment to warrant the assignment of 
either a 70 percent or a 100 percent evaluation.  Thus, the 
claim is denied in this regard.  




III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  Typically, for initial 
rating claims, where as here, service connection has been 
granted and the initial rating has been assigned, the claim 
of service connection has been more than substantiated, as it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  However, in this 
case it appears that proper VCAA notice was not issued prior 
to the adjudication of the claim.  

Nonetheless, the RO provided a VCAA notice letter to the 
Veteran in July 2003, after the initial adjudication of the 
claim.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for an 
increased disability rating for PTSD.   In addition, a 
November 2003 letter provided the information necessary to 
establish an earlier effective date.  See also VCAA letter 
dated in August 2004.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2003 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, although no longer 
required, the Veteran was told to submit any medical records 
or evidence in his possession that pertained to the claim.  

Although the Veteran did not receive VCAA notice prior to the 
initial rating determination, the Board notes that statements 
of the case and supplemental statements of the case were 
issued to him in May 2004 and in September 2004.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2007) the Court 
held that if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez, supra.  Such notice was not issued to the Veteran in 
this case.  Nonetheless, the Board finds that the Veteran has 
not been prejudiced.  The Veteran had actual knowledge of the 
requirements needed for an increased rating.  On substantive 
appeal in July 2003, he wrote that he suffers from daily 
trauma and that his evaluation for PTSD does not represent 
the severity of the disability.  Additionally, the evidence 
established that the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
and as such the error is harmless.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  Further, neither the Veteran 
nor his representative has expressed any prejudice in this 
regard.  Shinseki v. Sanders, 173 L.Ed.2d 532, 556 U.S. ---- 
(April 21, 2009).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, private medical records and VA medical 
records.  VA also provided the Veteran with a VA examination 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to a 50 percent rating and no higher for PTSD 
from June 22, 1999 to February 17, 2003 is warranted, subject 
to the regulations pertinent to the disbursement of monetary 
funds. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


